Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

	(a)(1) the claimed invention was patented, described in a printed publication, or 	in public use, on sale or otherwise available to the public before the effective 	filing date of the claimed invention.

4.	Claims 1-7, 11-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sempel (US 20050243024 A1).
Regarding claim 1, Sempel (Figs. 1-8) discloses a light-emitting diode (LED) display device comprising: 
a plurality of LED modules each including at least one LED line (Figs. 3-4 and 7; e.g., Figs. 3-4 show 2N LED scanning lines, Fig. 7 shows an example of 6 LED scanning lines); 
(control unit 22 and line driving unit 18 as shown in Fig. 2, or control unit as shown in Fig. 7, which includes line driving unit; [0014] and [0052]); and 
a controller (control unit 22 as shown in Fig. 2 or control unit 60 as shown in Fig. 7) configured to: 
obtain an LED line scan order for each of the plurality of LED modules ([0029]-[0030], [0044], [0046]-[0047] and [0052]-[0055]; LED line scan order); and 
control the LED driver to drive the plurality of LED modules independently based on each LED line scan order obtained ([0030], [0044], [0046]-[0047] and [0052]-[0055]; LED driving in accordance with LED line scan order), 
wherein, the LED line scan order is a scan order in which line flicker does not occur ([0014], [0016], [0030], [0042], [0055]; line flicker is prevented from occurring in accordance with LED line scan order).

Regarding claim 2, Sempel (Figs. 1-8) discloses the LED display device of claim 1, wherein the controller obtains different scan orders for one LED module and a neighboring LED module among the plurality of LED modules ([0030], [0044], [0046]-[0047] and [0052]-[0055]; different scan orders for adjacent two LED scanning lines).

Regarding claim 3, Sempel (Figs. 1-8) discloses the LED display device of claim 2, wherein the controller obtains different LED line scan orders for odd-numbered LED modules and even-numbered LED modules among a plurality of LED modules ([0030], [0044], [0046]-[0047] and [0052]-[0055]; different scan orders for odd-numbered LED scanning lines and even-numbered LED scanning lines).

Regarding claim 4, Sempel (Figs. 1-8) discloses the LED display device of claim 1, wherein the controller obtains the LED line scan order whenever a frame of an input image signal input to the LED display device is changed ([0056]-[0057]; LED line scan order in accordance with frame change).

Regarding claim 5, Sempel (Figs. 1-8) discloses the LED display device of claim 4, wherein the controller obtains, for a predetermined frame, a LED line scan order that is different from LED scan orders of a previous frame and a subsequent frame of the predetermined frame ([0056]-[0057]; LED line scan order is different for adjacent frames).

Regarding claim 6, Sempel (Figs. 1-8) discloses the LED display device of claim 1, wherein the LED line scan order obtained for each of the LED modules is a scan order in which the line flicker does not occur in each of the LED modules ([0014], [0016], [0030], [0042], [0055]; line flicker is prevented from occurring in accordance with LED line scan order).

Regarding claim 7, Sempel (Figs. 1-8) discloses the LED display device of claim 1, wherein the LED line scan order obtained for each of the LED modules is a scan order ([0014], [0016], [0030], [0042], [0055]; line flicker is prevented from occurring in accordance with LED line scan order).

Regarding claim 11, Sempel (Figs. 1-8) discloses a method of operating a light-emitting diode (LED) display device, the method comprising: 
obtaining a LED line scan order ([0029]-[0030], [0044], [0046]-[0047] and [0052]-[0055]; LED line scan order) for each of a plurality of LED modules (Figs. 3-4 and 7; e.g., Figs. 3-4 show 2N LED scanning lines, Fig. 7 shows an example of 6 LED scanning lines) included in the LED display; and 
driving the plurality of LED modules independently based on each LED line scan order obtained ([0030], [0044], [0046]-[0047] and [0052]-[0055]; LED driving in accordance with LED line scan order), 
wherein, the LED line scan order is a scan order in which line flicker does not occur ([0014], [0016], [0030], [0042], [0055]; line flicker is prevented from occurring in accordance with LED line scan order).

Regarding claim 12, Sempel (Figs. 1-8) discloses the method of claim 11, wherein the obtaining of the LED line scan order comprises obtaining different scan orders for one LED module and a neighboring LED module among the plurality of LED modules ([0030], [0044], [0046]-[0047] and [0052]-[0055]; different scan orders for adjacent two LED scanning lines).

(Figs. 1-8) discloses the method of claim 12, wherein the obtaining of the LED line scan order comprises obtaining different LED line scan orders for odd-numbered LED modules and even-numbered LED modules among a plurality of LED modules sequentially arranged in a horizontal direction ([0030], [0044], [0046]-[0047] and [0052]-[0055]; different scan orders for odd-numbered LED scanning lines and even-numbered LED scanning lines).

Regarding claim 14, Sempel (Figs. 1-8) discloses the method of claim 12, wherein the obtaining of the LED line scan order is performed whenever a frame of an input image signal input to the LED display device is changed ([0056]-[0057]; LED line scan order in accordance with frame change).

Regarding claim 15, Sempel (Figs. 1-8) discloses the method of claim 14, wherein the obtaining of the LED line scan order comprises obtaining, for a predetermined frame, a LED line scan order that is different from LED scan orders of a previous frame and a subsequent frame of the predetermined frame ([0056]-[0057]; LED line scan order is different for adjacent frames).

Regarding claim 16, Sempel (Figs. 1-8) discloses the method of claim 11, wherein the LED line scan order obtained for each of the LED modules is a scan order in which the line flicker does not occur in each of the LED modules ([0014], [0016], [0030], [0042], [0055]; line flicker is prevented from occurring in accordance with LED line scan order).

Regarding claim 17, Sempel (Figs. 1-8) discloses the method of claim 11, wherein the LED line scan order obtained for each of the LED modules is a scan order in which the line flicker does not occur in all of the plurality of LED modules ([0014], [0016], [0030], [0042], [0055]; line flicker is prevented from occurring in accordance with LED line scan order).

Regarding claim 20, Sempel (Figs. 1-8) discloses a non-transitory computer-readable recording medium having recorded thereon a program (Fig. 2 and [0029]; memory 16) which, when executed by a computer (Fig. 2 and [0029], [0063]), performs the method of claim 11.

5.	Claims 1-7 and 11-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin (US 20050007319 A1).
Regarding claim 1, Shin (Figs. 1-7) discloses a light-emitting diode (LED) display device comprising: 
a plurality of LED modules each including at least one LED line (e.g., Fig. 6 shows Z1-Zn LED scanning lines, Fig. 4 shows an example of LED pixel circuit); 
a LED driver configured to drive the plurality of LED modules (e.g., Fig. 4 shows an example of a LED driving circuit); and 
a controller (e.g., Fig. 6; controllers 410 and 420) configured to: 
obtain an LED line scan order for each of the plurality of LED modules (e.g., Figs. 6-7 and [0066]-[0080]; LED line scan order); and 
(e.g., Figs. 6-7 and [0066]-[0080]; LED driving in accordance with LED line scan order), 
wherein, the LED line scan order is a scan order in which line flicker does not occur (e.g., Figs. 6-7 and [0080] and [0088]; line flicker is prevented from occurring in accordance with LED line scan order).

Regarding claim 2, Shin (Figs. 1-7) discloses the LED display device of claim 1, wherein the controller obtains different scan orders for one LED module and a neighboring LED module among the plurality of LED modules (e.g., Figs. 6-7 and [0066]-[0080]; different scan orders for adjacent two LED scanning lines).

Regarding claim 3, Shin (Figs. 1-7) discloses the LED display device of claim 2, wherein the controller obtains different LED line scan orders for odd-numbered LED modules and even-numbered LED modules among a plurality of LED modules sequentially arranged in a horizontal direction (e.g., Figs. 6-7 and [0066]-[0080]; different scan orders for odd-numbered LED scanning lines and even-numbered LED scanning lines).

Regarding claim 4, Shin (Figs. 1-7) discloses the LED display device of claim 1, wherein the controller obtains the LED line scan order whenever a frame of an input image signal input to the LED display device is changed (e.g., Figs. 6-7 and [0066]-[0080]; LED line scan order in accordance with frame change).

Regarding claim 5, Shin (Figs. 1-7) discloses the LED display device of claim 4, wherein the controller obtains, for a predetermined frame, a LED line scan order that is different from LED scan orders of a previous frame and a subsequent frame of the predetermined frame (e.g., Figs. 6-7 and [0066]-[0080]; LED line scan order is different for adjacent frames).

Regarding claim 6, Shin (Figs. 1-7) discloses the LED display device of claim 1, wherein the LED line scan order obtained for each of the LED modules is a scan order in which the line flicker does not occur in each of the LED modules (e.g., Figs. 6-7 and [0080] and [0088]; line flicker is prevented from occurring in accordance with LED line scan order).

Regarding claim 7, Shin (Figs. 1-7) discloses the LED display device of claim 1, wherein the LED line scan order obtained for each of the LED modules is a scan order in which the line flicker does not occur in all of the plurality of LED modules (e.g., Figs. 6-7 and [0080] and [0088]; line flicker is prevented from occurring in accordance with LED line scan order).

Regarding claim 11, Shin (Figs. 1-7) discloses a method of operating a light-emitting diode (LED) display device, the method comprising: 
(e.g., Fig. 7; LED line scan order; [0066]-[0080]) for each of a plurality of LED modules (e.g., Figs. 6-7 show Z1-Zn LED scanning lines, Fig. 4 shows an example of LED pixel circuit) included in the LED display; and 
driving the plurality of LED modules independently based on each LED line scan order obtained (e.g., Figs. 6-7 and [0066]-[0080]; LED driving in accordance with LED line scan order), 
wherein, the LED line scan order is a scan order in which line flicker does not occur (e.g., Figs. 6-7 and [0080] and [0088]; line flicker is prevented from occurring in accordance with LED line scan order).

Regarding claim 12, Shin (Figs. 1-7) discloses the method of claim 11, wherein the obtaining of the LED line scan order comprises obtaining different scan orders for one LED module and a neighboring LED module among the plurality of LED modules (e.g., Figs. 6-7 and [0066]-[0080]; different scan orders for adjacent two LED scanning lines).

Regarding claim 13, Shin (Figs. 1-7) discloses the method of claim 12, wherein the obtaining of the LED line scan order comprises obtaining different LED line scan orders for odd-numbered LED modules and even-numbered LED modules among a plurality of LED modules sequentially arranged in a horizontal direction (e.g., Figs. 6-7 and [0066]-[0080]; different scan orders for odd-numbered LED scanning lines and even-numbered LED scanning lines).

(Figs. 1-7) discloses the method of claim 12, wherein the obtaining of the LED line scan order is performed whenever a frame of an input image signal input to the LED display device is changed (e.g., Figs. 6-7 and [0066]-[0080]; LED line scan order in accordance with frame change).

Regarding claim 15, Shin (Figs. 1-7) discloses the method of claim 14, wherein the obtaining of the LED line scan order comprises obtaining, for a predetermined frame, a LED line scan order that is different from LED scan orders of a previous frame and a subsequent frame of the predetermined frame (e.g., Figs. 6-7 and [0066]-[0080]; LED line scan order is different for adjacent frames).

Regarding claim 16, Shin (Figs. 1-7) discloses the method of claim 11, wherein the LED line scan order obtained for each of the LED modules is a scan order in which the line flicker does not occur in each of the LED modules (e.g., Figs. 6-7 and [0080] and [0088]; line flicker is prevented from occurring in accordance with LED line scan order).

Regarding claim 17, Shin (Figs. 1-7) discloses the method of claim 11, wherein the LED line scan order obtained for each of the LED modules is a scan order in which the line flicker does not occur in all of the plurality of LED modules (e.g., Figs. 6-7 and [0080] and [0088]; line flicker is prevented from occurring in accordance with LED line scan order).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that 	the claimed invention is not identically disclosed as set forth in section 102 	of this title, if the differences between the claimed invention and the prior 	art are such that the claimed invention as a whole would have been 	obvious before the effective filing date of the claimed invention to a person 	having ordinary skill in the art to which the claimed invention pertains.  	Patentability shall not be negated by the manner in which the invention 	was made.
7.	Claims 8-10 and 18-19 are rejected under 35 U.S.C. 103 as unpatentable over Sempel (US 20050243024 A1) in view of Watanabe (US 20160086557 A1).
Regarding claim 8, Sempel (Figs. 1-8) discloses a LED display device of claim 1, Sempel discloses a line flicker will occur based on a level of an input image signal to the LED display device (Fig. 1 and [0011], [0013]-[0014], [0016] and [0028]; line flicker), but does not expressly disclose wherein the controller is further configured to identify that the line flicker occurs when a level of an input image signal input to the LED display device is less than or equal to a pre-set value. However, Wanatabe (e.g., Figs. 1-12) discloses a display device, wherein the controller (image determining section 35 as shown in Fig. 1 or image determining section 51 as shown in Fig. 8) is further configured to identify that the line flicker occurs when a level of an input image signal input to the display device is less than or equal to a pre-set value ([0028] and [0041]). Sempel also discloses the controller obtains a different line scan order to prevent line flicker ([0014], [0016], [0030], [0042], [0055]), but does not expressly disclose the controller obtains a different line scan order depending on whether it is identified that the line flicker is to occur or not. 

Regarding claim 9, Sempel in view of Watanabe discloses the LED display device of claim 8, Wanatabe (e.g., Figs. 1-12) discloses wherein the controller (image determining section 35 as shown in Fig. 1 or image determining section 51 as shown in Fig. 8) identifies that the line flicker occurs in a LED module in which a level of an input image signal for each LED module input to each of the plurality of LED modules is less than or equal to a pre- set value ([0028] and [0041]). Therefore, It would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the flicker determination as taught by Wanatabe to the display controller of Sempel for the same reason above.

Regarding claim 10, Sempel in view of Watanabe discloses the LED display device of claim 8, Sempel (Figs. 1-8) discloses wherein the each LED line scan order ([0029]-[0030], [0044], [0046]-[0047] and [0052]-[0055]; LED line scan order) corresponds to (e.g., Fig. 2 and [0029]; each line scanning corresponds to an input image signal).

Regarding claim 18, Sempel (Figs. 1-8) discloses the method of claim 11, Sempel discloses a line flicker will occur based on a level of an input image signal to the LED display device (Fig. 1 and [0011], [0013]-[0014], [0016] and [0028]; line flicker), but does not expressly disclose identifying that the line flicker occurs when a level of an input image signal input to the LED display device is less than or equal to a pre-set value. However, Wanatabe (e.g., Figs. 1-12) discloses a driving method of a display device, further comprising: identifying that the line flicker occurs when a level of an input image signal input to the LED display device is less than or equal to a pre-set value ([0028] and [0041]). Sempel also discloses the controller obtaining a different line scan order to prevent line flicker ([0014], [0016], [0030], [0042], [0055]), but does not expressly disclose the obtaining of the LED line scan order comprises obtaining a different line scan order depending on whether it is identified that the line flicker is to occur or not. Since Wanatabe discloses the controller is configured to prevent or suppress the line flicker occurring depending on whether it is identified that the line flicker is to occur or not ([0041]-[0042]), it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Wanatabe to the display device of Sempel so that the obtaining of the LED line scan order comprises obtaining a different line scan order depending on whether it is identified that the line flicker is to occur or not. 

Regarding claim 19, Sempel in view of Watanabe discloses the method of claim 18, Wanatabe (e.g., Figs. 1-12) discloses wherein the identifying that the line flicker occurs comprises identifying that the line flicker occurs in a LED module in which a level of an input image signal for each LED module input to each of the plurality of LED modules is less than or equal to a pre-set value ([0028] and [0041]). Therefore, It would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the flicker determination as taught by Wanatabe to the display controller of Sempel for the same reason above.

8.	Claims 8-10 and 18-19 are rejected under 35 U.S.C. 103 as unpatentable over Shin (US 20050007319 A1) in view of Watanabe (US 20160086557 A1).
Regarding claim 8, Shin (Figs. 1-7) discloses a LED display device of claim 1, but does not disclose wherein the controller is further configured to: identify that the line flicker occurs when a level of an input image signal input to the LED display device is less than or equal to a pre-set value. However, Wanatabe (e.g., Figs. 1-12) discloses a display device, wherein the controller (image determining section 35 as shown in Fig. 1 or image determining section 51 as shown in Fig. 8) is further configured to identify that the line flicker occurs when a level of an input image signal input to the display device is less than or equal to a pre-set value ([0028] and [0041]). Therefore, the combination of Shin and Wanatabe discloses wherein the controller obtains a different line scan order  (e.g., Shin’s Fig. 5A show a normal display driving with a sequential scanning, when a line flicker is determined, an interlaced scanning as shown in Shin’s Fig. 7 can be applied to eliminate the line flicker). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Wanatabe to the display device of Shin or incorporate the teaching from Shin to the display device of Wanatabe. The combination/motivation would be to suppress flicker effect and improve image quality of display devices in accordance with flicker occurrence.

Regarding claim 9, Shin in view of Watanabe discloses the LED display device of claim 8, Wanatabe (e.g., Figs. 1-12) discloses wherein the controller (image determining section 35 as shown in Fig. 1 or image determining section 51 as shown in Fig. 8) identifies that the line flicker occurs in a LED module in which a level of an input image signal for each LED module input to each of the plurality of LED modules is less than or equal to a pre- set value ([0028] and [0041]). Therefore, It would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the flicker determination as taught by Wanatabe to the display device of Shin for the same reason above.

Regarding claim 10, Shin in view of Watanabe discloses the LED display device of claim 8, Shin (Figs. 1-7) discloses wherein the each LED line scan order (e.g., Figs. 6-7 and [0066]-[0080]; LED line scan order) corresponds to the level of the input image (e.g., Fig. 4, 6-7 and [0009], [0015]; each LED line scanning corresponds to a data voltage Vdata and a data current Idata representing a signal level and a brightness of an input image signal).

Regarding claim 18, Shin (Figs. 1-7) discloses the method of claim 11, Shin does not disclose identifying that the line flicker occurs when a level of an input image signal input to the LED display device is less than or equal to a pre-set value. However, Wanatabe (e.g., Figs. 1-12) discloses a driving method of a display device, further comprising: identifying that the line flicker occurs when a level of an input image signal input to the LED display device is less than or equal to a pre-set value ([0028] and [0041]). Therefore, the combination of Shin and Wanatabe discloses the obtaining of the LED line scan order comprises obtaining a different line scan order depending on whether it is identified that the line flicker is to occur or not (e.g., Shin’s Fig. 5A show a normal display driving with a sequential scanning, when a line flicker is determined, an interlaced scanning as shown in Shin’s Fig. 7 can be applied to eliminate the line flicker). It would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Wanatabe to the display device of Shin or incorporate the teaching from Shin to the display device of Wanatabe. The combination/motivation would be to suppress flicker effect and improve image quality of display devices in accordance with flicker occurrence.

(e.g., Figs. 1-12) discloses wherein the identifying that the line flicker occurs comprises identifying that the line flicker occurs in a LED module in which a level of an input image signal for each LED module input to each of the plurality of LED modules is less than or equal to a pre-set value ([0028] and [0041]). Therefore, It would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the flicker determination as taught by Wanatabe to the display controller of Shin for the same reason above.

9.	Claim 20 is rejected under 35 U.S.C. 103 as unpatentable over Shin (US 20050007319 A1) in view of Sempel (US 20050243024 A1).
 Regarding claim 20, Shin does not disclose a non-transitory computer-readable recording medium having recorded thereon a program which, when executed by a computer, performs the method of claim 11. However, Sempel (Figs. 1-8) discloses a non-transitory computer-readable recording medium having recorded thereon a program (Fig. 2 and [0029]; memory 16) which, when executed by a computer (Fig. 2 and [0029], [0063]), performs the method of claim 11. Therefore, It would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching Sempel to the display device of Shin. The combination/motivation would be to provide a storage to store program codes for driving the display device.



Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/YUZHEN SHEN/Primary Examiner, Art Unit 2691